265 U.S. 487 (1924)
WALTON
v.
HOUSE OF REPRESENTATIVES OF THE STATE OF OKLAHOMA ET AL.
No. 689.
Supreme Court of United States.
Submitted April 11, 1924.
Decided June 9, 1924.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF OKLAHOMA.
Mr. Finis E. Riddle and Mr. Henry B. Martin for appellant.
*489 Mr. George F. Short, Attorney General of the State of Oklahoma, for appellees. Mr. Leon S. Hirsh, Assistant Attorney General, Mr. Irvin Wilson and Mr. J.D. Lydick were also on the brief.
*488 MR. JUSTICE VAN DEVANTER delivered the opinion of the Court.
This is a suit in equity brought in a District Court of the United States to enjoin the prosecution of articles of impeachment against a state officer. The plaintiff is the officer against whom the articles are directed, and the principal defendants are officers designated to conduct the prosecution before the Chief Justice and Senate of the State sitting as a court of impeachment. The allegations of the bill are very general, wanting in precision and usually made on information and belief. In substance the grounds on which the injunction is sought are that the articles of impeachment were prompted by wrongful motives and prejudice on the part of most of the members of the House of Representatives of the State; that many members of the Senate who will sit in the court of impeachment have the same wrongful motives and prejudice, and will be controlled by them instead of by the evidence; and that to subject the plaintiff to a trial before a body so constituted will work a denial of the due process and equal protection to which he is entitled under the Fourteenth Amendment to the Constitution of the United States. In the District Court the defendants challenged the bill by a motion to dismiss, and after a hearing on that motion the court entered a decree of dismissal. The plaintiff appealed to this Court.
The trial before the court of impeachment proceeded, and the plaintiff was found guilty on some of the articles and removed from office. While the impeachment proceeding was in an early stage, its validity was sustained by the Supreme Court of the State, State v. Chambers, *490 96 Okla. 78; and, after the proceeding was carried to judgment, petitions for certiorari were denied by that court and by this Court, 263 U.S. 721.
We think the District Court rightly dismissed the bill. A court of equity has no jurisdiction over the appointment and removal of public officers, White v. Berry, 171 U.S. 366; and particularly are the courts of the United States sitting as courts of equity without jurisdiction over the appointment and removal of state officers. In re Sawyer, 124 U.S. 200, 210. And see Taylor v. Beckham, 178 U.S. 548, 570. That the removal is through a proceeding in the nature of a criminal prosecution does not alter the rule. In re Sawyer, supra, pp. 210, 219.
Decree affirmed.